DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. (US 2001/0033125) in view of Gabl (US 2014/0009034).
With respect to claim 11, Takao et al. discloses a multilayer actuator (Figs 2A-2C) comprising: a plurality of electrode layers (items 1b) arranged on top of one another in a direction of a longitudinal axis (Fig 2C); a plurality of dielectric layers (items 1a) that are each arranged between respective ones of the electrode layers (Fig 2C); a first electrical connection(item 2, left) extending parallel to the longitudinal axis at a first edge area that is at a first side of the multilayer actuator (Fig 2C); and a second electrical connection (item 2, right) extending parallel to the longitudinal axis at a second edge area that is at a second side of the multilayer actuator, opposite the first side (Fig 2C); wherein: each of the electrode layers of the first subset extends in a direction perpendicular to the longitudinal axis (Fig 2C), reaching the first edge area and not reaching the second edge area, and is electrically to all others of the first subset by the 
Takao et al. does not disclose that the internal electrode layers are of alternating polarity, so that a first subset of the electrode layers is at a first polarity and a second subset of the electrode layers is at a second polarity.
Gabl teaches a piezoelectric multilayer actuator in which the internal electrode layers are of alternating polarity, so that a first subset of the electrode layers is at a first polarity and a second subset of the electrode layers is at a second polarity (Paragraph 21).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the alternating polarities of Gabl with the multilayer actuator of Takao et al. for the benefit of providing voltages better-suited to driving the piezoelectric actuator (Paragraph 21 of Gabl).
With respect to claim 12, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11. Takao et al. discloses that the electrical connections are each made of a copper foil (Paragraph 22).
With respect to claim 13, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11. Takao et al. discloses that the electrical connections are each made of a metal foil (Paragraph 22).
With respect to claim 14, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11. Takao et al. discloses that the metal foil has a thickness of less than 50 µm (Paragraph 25).
With respect to claim 16, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11. Takao et al. discloses that the electrode layers of the first subset are integrally connected to the first electrical connection and the electrode layers of the second subset are integrally connected to the second electrical connection (Fig 2C).
With respect to claim 22, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11. Gabl discloses that two end faces of the multilayer actuator located opposite each other in the direction of the longitudinal axis are each covered by respective end caps (items 13) that are rigid in the direction of the longitudinal axis (Fig 1).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. in view of Gabl and Heinz (US 6411018).
With respect to claim 15, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 13.
Takao et al. does not disclose that discloses that the metal foil has a thickness of less than 10 µm.
Heinz teaches a multilayer piezoelectric actuator in which discloses that the metal foil has a thickness of less than 10 µm (column 3, lines 19-25).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the electrode thickness of Heinz with the multilayer actuator of Takao .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. in view of Gabl and Schurz et al. (US 7259504).
With respect to claim 17, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11.
Takao et al. does not disclose that the integral connections are formed as welded connections, soldered connections, or adhesive bonds using an electrically conductive adhesive.
Schurz et al. teaches a multilayer piezoelectric actuator in which the integral connections are formed as welded connections, soldered connections, or adhesive bonds using an electrically conductive adhesive (column 3, lines 8-12).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the soldering of Schurz et al. with the multilayer piezoelectric actuator of Takao et al. for the benefit of providing a secure physical and electrical connection for the external electrodes (column 3, lines 8-12 of Schurz et al.).
With respect to claim 18, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11.
Takao et al. does not disclose that there is a gap between the dielectric layers and the connection elements.
Schurz et al. teaches a multilayer piezoelectric actuator in which there is a gap between the dielectric layers and the connection elements (column 4, lines 9-18).

With respect to claim 19, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11. Takao et al. discloses that the electrode layers and the dielectric layers are each rectangular in a plane extending perpendicularly to the longitudinal axis (Fig 2B).
Takao et al. does not disclose that at least corner areas of the electrode layers and of the dielectric layers are covered by angle elements that extend in the direction of the longitudinal axis.
Schurz et al. teaches a multilayer piezoelectric actuator in which at least corner areas of the electrode layers and of the dielectric layers are covered by angle elements that extend in the direction of the longitudinal axis (Figs 3-5). 
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the corner areas of Schurz et al. with the multilayer piezoelectric actuator of Takao et al. for the benefit of providing electrical insulation for the outer electrode (column 4, lines 9-18 of Schurz et al.).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. in view of Gabl, Schurz et al. and Schuh et al. (US 7024737).
With respect to claim 20, the combination of Takao et al., Gabl, and Schurz et al. discloses the multilayer actuator of claim 19.

Schuh et al. teaches a multilayer piezoelectric actuator in which the angle elements are made of plastic and are flexible in the direction of the longitudinal axis (column 4, lines 18-26).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic of Takao with the multilayer piezoelectric actuator of Schuh et al. for the benefit of providing improved protection for the actuator (column 1, lines 54-63 of Schuh et al.).
With respect to claim 21, the combination of Takao et al., Gabl, and Schurz et al. discloses the multilayer actuator of claim 19.
Takao et al. does not disclose that the angle elements are made of thermoplastic elastomer and are flexible in the direction of the longitudinal axis.
Schuh et al. teaches a multilayer piezoelectric actuator in which the angle elements are made of thermoplastic elastomer and are flexible in the direction of the longitudinal axis (column 4, lines 18-26).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic of Takao with the multilayer piezoelectric actuator of Schuh et al. for the benefit of providing improved protection for the actuator (column 1, lines 54-63 of Schuh et al.).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. in view of Gabl and Gabl et al. (US 2013/0328448).
 With respect to claim 23, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 22.
Takao et al. does not disclose that the end caps are made of plastic.
Gabl et al. teaches a multilayer piezoelectric actuator in which the end caps are made of plastic (Paragraphs 27-28).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic endcaps of Gabl et al. with the multilayer piezoelectric actuator of Takao et al. for the benefit of providing improved protection for the actuator (Paragraphs 27-29 of Gabl et al.).
With respect to claim 24, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 22.
Takao et al. does not disclose that the end caps are made of thermoplastic elastomer.
Gabl et al. teaches a multilayer piezoelectric actuator in which the end caps are made of thermoplastic elastomer (Paragraphs 27-28).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the plastic endcaps of Gabl et al. with the multilayer piezoelectric actuator of Takao et al. for the benefit of providing improved protection for the actuator (Paragraphs 27-29 of Gabl et al.).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takao et al. in view of Gabl and Klee et al. (US 6784600).
With respect to claim 25, the combination of Takao et al. and Gabl discloses the multilayer actuator of claim 11.

Klee et al. teaches a multilayer piezoelectric actuator in which the multilayer actuator is constructed using at least one of ferroelectric polymers and piezoelectric polymers (), and the actuator is configured to expand in the longitudinal direction between 1% and 3% of a height of the multilayer actuator (column 5, line 42 through column 6, line 14).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the polymer piezoelectric material of Klee et al. with the multilayer piezoelectric actuator of Takao et al. for the benefit of using readily available piezoelectric materials (column 5, line 42 through column 6, line 14 of Klee et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/           Primary Examiner, Art Unit 2837